DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (U.S. 2006/0118969) in view of Dahilig et al. (U.S. 7,830,020).
Regarding Claim 1, Yuan discloses an integrated circuit assembly, comprising: 
a substrate (substrate 200, Figure 3); 
a second substrate having a first surface and an opposing second surface, wherein the first surface of the second substrate is electrically attached to the substrate (second substrate 110, Figure 3); 
a second integrated circuit device having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached to the second surface of the second substrate (second IC 120, Figure 3); and 
a heat dissipation device comprising: 
at least one first thermally conductive structure attached to at least one of the second substrate, the second integrated circuit device, and the substrate with an adhesive material (first thermally conductive structure 195, adhesive material 170 or 190, or first thermally conductive structure 190, adhesive material 160/170, Figure 3); and 
a second thermally conductive structure disposed over the at least one first thermally conductive structure, wherein the at least one first thermally conductive structure has a lower electrical conductivity than an electrical conductivity of the second thermally conductive structure (second thermally conductive structure 150, Figure 3, Paragraphs 33).
However, they do not explicitly disclose that the second substrate comprises a first integrated circuit device. 
Dahilig et al. discloses a stacked semiconductor device wherein a plurality of integrated devices are stacked and formed to be electrically connected to a substrate (substrate 108, first IC 102, second IC 104, third IC 106, Figure 8). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the second substrate to be an integrated circuit in Yuan in view of Dahilig et al. in order to enhance circuit density and form a highly versatile and effective device (Dahilig et al., Column 9, Lines 6-15).
Regarding Claim 2, Yuan in view of Dahilig et al. further discloses at least one opening extending through the at least one first thermally conductive structure (Yuan, opening 151, Figure 3).
Regarding Claim 3, Yuan in view of Dahilig et al. further discloses that the second thermally conductive structure extends into the at least one opening in the at least one first thermally conductive structure (Yuan, second thermally conductive structure 150, Figure 3).
Regarding Claim 4, Yuan in view of Dahilig et al. further discloses that the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess (Dahilig et al., substrate 108, first IC 102, second IC 104, Figure 8). 
Regarding Claim 5, Yuan in view of Dahilig et al. further discloses that the first surface of the second integrated circuit device is electrically attached to the substrate (Dahilig et al., electrical connections 122, second IC 104, Figure 8).
Regarding Claim 6, Yuan in view of Dahilig et al. further discloses a liner layer extending between the substrate and the second thermally conductive structure (Yuan, reinforcement structure 170, Figure 3).
Regarding Claim 7, Yuan in view of Dahilig et al. further discloses a liner layer extending between the first thermally conductive structure and the second thermally conductive structure (Yuan, first thermally conductive structure 190, liner layer 140/142, Figure 3).
Regarding Claim 8, Yuan in view of Dahilig et al. further discloses that the at least one of the first integrated circuit device and the second integrated circuit device are embedded in a mold material (Yuan, mold material 180, Figure 3).
Regarding Claim 17, Yuan discloses an electronic system, comprising: 
a housing (housing 100, Figure 3); 
a substrate in the housing (substrate 200, Figure 3); 
a second substrate having a first surface and an opposing second surface, wherein the first surface of the second substrate is electrically attached to the substrate (second substrate 110, Figure 3); 
a second integrated circuit device having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached to the second surface of the second substrate (second IC 120, Figure 3); and 
a heat dissipation device comprising: 
at least one first thermally conductive structure attached to at least one of the second substrate, the second integrated circuit device, and the substrate with an adhesive material (first thermally conductive structure 195, adhesive material 170 or 190, or first thermally conductive structure 190, adhesive material 160/170, Figure 3); and 
a second thermally conductive structure disposed over the at least one first thermally conductive structure, wherein the at least one first thermally conductive structure has a lower electrical conductivity than an electrical conductivity of the second thermally conductive structure (second thermally conductive structure 150, Figure 3, Paragraphs 33).
However, they do not explicitly disclose that the second substrate comprises a first integrated circuit device. 
Dahilig et al. discloses a stacked semiconductor device wherein a plurality of integrated devices are stacked and formed to be electrically connected to a substrate (substrate 108, first IC 102, second IC 104, third IC 106, Figure 8). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the second substrate to be an integrated circuit in Yuan in view of Dahilig et al. in order to enhance circuit density and form a highly versatile and effective device (Dahilig et al., Column 9, Lines 6-15).
Regarding Claim 18, Yuan in view of Dahilig et al. further discloses at least one opening extending through the at least one first thermally conductive structure (Yuan, opening 151, Figure 3).
Regarding Claim 19, Yuan in view of Dahilig et al. further discloses that the second thermally conductive structure extends into the at least one opening in the at least one first thermally conductive structure (Yuan, second thermally conductive structure 150, Figure 3).
Regarding Claim 20, Yuan in view of Dahilig et al. further discloses that the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess (Dahilig et al., substrate 108, first IC 102, second IC 104, Figure 8). 
Regarding Claim 21, Yuan in view of Dahilig et al. further discloses that the first surface of the second integrated circuit device is electrically attached to the substrate (Dahilig et al., electrical connections 122, second IC 104, Figure 8).
Regarding Claim 22, Yuan in view of Dahilig et al. further discloses a liner layer extending between the substrate and the second thermally conductive structure (Yuan, reinforcement structure 170, Figure 3).
Regarding Claim 23, Yuan in view of Dahilig et al. further discloses a liner layer extending between the first thermally conductive structure and the second thermally conductive structure (Yuan, first thermally conductive structure 190, liner layer 140/142, Figure 3).
Regarding Claim 24, Yuan in view of Dahilig et al. further discloses that the at least one of the first integrated circuit device and the second integrated circuit device are embedded in a mold material (Yuan, mold material 180, Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891